DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of the invention of Group I, the Fixing Device species of Fig.2, the Heater species of Fig.7, the Connector species of Fig.10, and the Heater Holder species of Fig.19 in the reply filed on 01/07/2022 is acknowledged.  The traversal is on the ground(s) that “search and examination of all claims may be made without serious burden”. This is not found persuasive because the claims encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim and there is clear indication of separate future classification and field of search of the different species.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 9 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/07/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: HEATING DEVICE AND IMAGE FORMING APPARATUS INCLUDING A HEATER CONNECTOR HAVING A DISPLACEMENT RESTRICTOR
JUMBO CASE [Symbol font/0x2D] The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation “an engaging portion” in the claims does not have proper antecedent basis.  The specification describes both, the engaging pawl 78 and the engaging projection 79 as an engaging portion that engages the heater (pages 18-19). Therefore, the meaning of the term “engaging portion” used in the claims is not apparent from the descriptive portion of the specification with clear disclosure as to its import. 

Claim Rejections - 35 USC § 112
Claims 5-8 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
inter alia, “an engaging portion configured to engage the heater and restrict displacement of the feeding member relative to the heater bidirectionally in a width direction of the base”.  The written description does not support a (singular) engaging portion restricting displacement in the width direction bidirectionally. As disclosed (page 20), the engaging pawl 78 restricts displacement of the connector unidirectionally in one direction of the width direction and the engaging projection 79 restricts displacement of the connector unidirectionally in another direction of the width direction of the heater. Claims 6-8 are dependent on claim 5.
Claim 12 recites inter alia, “wherein the engaging portion includes one of a pawl and a projection”.  The written description does not support a pawl that is an engaging portion configured to “restrict displacement of the feeding member relative to the heater bidirectionally in a longitudinal direction of the base, as required by claim 12 dependence on claim 10.  Claim 14 is dependent on claim 12.
Claim 13 recites inter alia, “wherein the projection includes a slope angled relative to a projecting direction in which the projection projects”. The written description does not support a projection including a slope that is an engaging portion configured to “restrict displacement of the feeding member relative to the heater bidirectionally in a longitudinal direction of the base”, as required by claim 13 dependence on claim 10.  
Claim 15 recites inter alia, “the engaging portion is configured to move through a gap between the electrode and said another electrode without contacting the electrode and said another electrode”. The written description does not support an engaging portion configured to “restrict displacement of the feeding member relative to the heater bidirectionally in a longitudinal direction of the base” also moving through a gap between electrodes as recited in claim 15.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 13 recites inter alia “wherein the projection includes”.  However, a projection in claim 12 is recited in the alternative, therefore not required by the claim. In a case the heating device according to claim 12 which does not include a projection, claim 13 does not further limit the subject matter of claim 12.
Claim 14 recites inter alia “wherein the recess is disposed”.  However, a recess in claim 12 is recited in the alternative, therefore not required by the claim. In a case the heating device according to claim 12 which does not include a recess, claim 14 does not further limit the subject matter of claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-14, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0277309 to Kuroda.

Kuroda teaches:
(claim 1)	A heating device comprising: a heater (29) including: a base (60); and an electrode (64) mounted on an electrode mounting face of the base; and a feeding member (53+51) including: a connector terminal (70) configured to contact the electrode; and a restrictor (housing of connector 53 and left side holder 51) configured to engage the heater, the restrictor configured to restrict displacement of the feeding member relative to the heater.
(claim 2)	The heating device according to claim 1, wherein the restrictor is configured to engage the heater directly (see FIG. 9 & 11 ).
(claim 3)	The heating device according to claim 1, wherein the restrictor is configured to restrict displacement of the feeding member relative to the heater bidirectionally in each of a longitudinal direction of the base, a thickness direction of the base, the thickness direction perpendicular to the electrode mounting face of the base, and a width direction of the base, the width direction perpendicular to the longitudinal direction and the thickness direction of the base [0116].
(claim 4)	The heating device according to claim 1, wherein the restrictor includes a terminal holder (53A+51) configured to support the connector terminal [0124].

(claim 6)	The heating device according to claim 5, wherein the terminal holder further includes a deforming portion (53AX) configured to deform resiliently in a thickness direction of the base, the thickness direction perpendicular to the electrode mounting face of the base, and wherein the deforming portion mounts the engaging portion [0134].
(claim 7)	The heating device according to claim 6, wherein the connector terminal is configured to contact the electrode while the connector terminal biases the heater in the thickness direction of the base, and wherein the terminal holder further includes a support (51B) configured to support an opposite face of the base, the opposite face being opposite the electrode mounting face of the base (FIG.9).
(claim 8)	The heating device according to claim 7, wherein the feeding member further includes a presser (70 as a spring) configured to press the heater against the support [0129].
(claim 10)	The heating device according to claim 4, wherein the terminal holder includes an engaging portion (51) configured to engage the heater and restrict displacement of the feeding member relative to the heater bidirectionally in a longitudinal direction of the base [0145].
(claim 11)	The heating device according to claim 10, wherein the heater further includes an engaged portion (29CZ, FIG.11) configured to engage the engaging portion of the feeding member .

(claim 13)	The heating device according to claim 12, wherein the projection includes a slope angled relative to a projecting direction in which the projection projects (see FIG.10).
(claim 14)	The heating device according to claim 12, wherein the recess is disposed at one end of the base in a width direction of the base, the width direction perpendicular to a longitudinal direction of the base (FIG.11).
(claim 16)	The heating device according to claim 1, wherein the electrode is disposed in a lateral end span outboard from a center of the base in a longitudinal direction of the base (FIG.4).
(claim 18)	The heating device according to claim 1, wherein the feeding member includes a connector [105].
(claim 19)	An image forming apparatus (1, FIG.1) comprising: an image forming device (9) configured to form an image; and a heating device (10) configured to heat a recording medium (5) bearing the image, the heating device including: a heater including (29): a base (60); and an electrode (64) mounted on an electrode mounting face of the base; and a feeding member (51+53) including: a connector terminal (70) configured to contact the electrode; and a restrictor (51) configured to engage the heater, the restrictor configured to restrict displacement of the feeding member relative to the heater (FIGS. 8-10).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 17 is allowable because the identified prior art does not teach or suggest a heating device according to claim 1 wherein the holder does not contact the feeding member in combination with all other features recited in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20140105634-A1 is relevant to the field of image heating apparatus heater connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/Arlene Heredia/Primary Examiner, Art Unit 2852